Clark M. Clifford: With very few minutes I have, I shall direct myself quickly and briefly to two points that have been under discussion. The first is discrimination. I submit that no matter how it's treated or how many words you burry it under, this situation is present in this case. If the Federal Government owns a piece of property on this side of the road and the State of Texas owns a piece of property on this side of the road. Under this statute, Texas contends that when the Federal Government leases that property, the lessee pays a tax if it's for less than three years. Over here on this side of the road, if a lessee leases the State property and it's under three years, he pays no tax. Now, we can not get away from it. Let me broaden that out from that simple illustration the one that the Chief Justice has mentioned. 50 miles away from us is the Pantex Ordnance Plant. Part of that the Government recaptured. Part of it, they sold to the State of Texas, they sold the fee. And the State of Texas now owns, down at the Pantex Plant, an area of ground there. It is property, that is public property of the State of Texas and it's held by the Texas Technological College as an agency of the State of Texas. The reply brief shows in the Attorney General's opinion that down there on the Pantex ground, which is owned and fee by the State of Texas, there are 3 large warehouses and 102 small warehouses, they call “igloos.” Those are lease to Phillips and others. Now, mind you, at the Cactus Ordnance Plant, the one that is involved in this case, there are also great many warehouses there and they're all listed in that description of property that went on the tax rolls. So, when the tax is directed against Phillips as they attempt to do here on the Cactus plant, the one in this case, Phillips must pay a tax on all of the warehouses that are present on the Cactus Ordnance property. That's what they contend here. Where 50 miles away, the warehouses, similar types of warehouses that Phillips rents from the State of Texas through the Texas Technological College, they pay no tax on it. And I submit to you, when Phillips wants some warehouses and the State has some warehouses to offer and the Federal Government has some warehouses to offer, and they both come to Phillips, the Federal Government says, “Our warehouses cost this amount.” And State of Texas says, “Well, take our warehouses, because if you take the Federal Government's warehouses, you're going to have to pay a substantial tax to State of Texas on those federal warehouses.” Now, it comes down to that, and mind you, if Your Honor please, there is nothing in law 5248 that says, “It is confined to industrial plants or ordnance works or anything of that kind.” It says, “Any property owned by the Federal Government in the State of Texas and if that's leased out, then, a tax attaches to that property.” There, I submit is the clear discrimination in the --
Earl Warren: But there has been no Texas decision specifying that this supplies only to one class of property?
Clark M. Clifford: There has not been, Your Honor.
Earl Warren: They did not oppose --
Clark M. Clifford: There has not been, Your Honor.
Felix Frankfurter: Where is the list of enumerated properties on which this tax sought to be levied? Is it in the record?
Clark M. Clifford: I don't understand Your Honor's question.
Felix Frankfurter: I want to see the enumeration of items for which or on which the tax is imposed.
Clark M. Clifford: Yes.
Felix Frankfurter: Now, does that include these warehouses?
Clark M. Clifford: No. In the record --
Felix Frankfurter: Is it -- does that include these warehouses?
Clark M. Clifford: Yes. But Your Honor, we'll have to take my word for it, because the clerk in preparing the transcript by agreement between counsels on both sides did not include 10 pages of detailed description of every article of property that was in there.
Felix Frankfurter: Of course, I take your word for it, but I think that what seems to you as mathematical demonstration of discrimination to be let out of the record is a little odd, isn't it?
Clark M. Clifford: Well, it's just that we compared it with the Pantex Plant as an illustration. And the Pantex Plant does appear in the Attorney General's opinion and there is description there.
Charles E. Whittaker: Is the original record of transcript with the clerk -- I don't (Inaudible) of that transcript. Is that transcript on the file here?
Clark M. Clifford: No. No, it is not. It is -- it is down with the clerk --
Earl Warren: They didn't --
Clark M. Clifford: -- in -- in the Moore County Texas. And the parties agreed that they would not go into the great detail of the list of the items.
Potter Stewart: Well, the point is -- but what I gather there is in or was in evidence in the Moore County Court was the -- the original bill which listed that length the 8 or 9 pages of --
Clark M. Clifford: Oh, yes Your Honor.
Potter Stewart: And That --
Clark M. Clifford: Oh, yes.
Potter Stewart: And that's still there. That's --
Clark M. Clifford: Yes.
Potter Stewart: -- what you're telling us?
Clark M. Clifford: Yes, and all that -- all that we did was when we referred to it in the record was to -- was to delete it down to the point where it referred to the real-estate and the pertinencies and so forth. I would like to address myself --
Felix Frankfurter: In a 10 pages of 38 -- this 10 pages of enumerations on that, beginning on page 39, any taxes upon the property known as Cactus Ordnance Works is described these followers. And what you're saying is if I understand you that that would well have been item 24, these warehouses, is that it?
Clark M. Clifford: Yes, Your Honor. I will turn to the question of classification. And I will -- I will close with this. It is suggested by the State of Texas that it is proper to segregate lessees of federal property and tax them alone on the value of the full fee. They're the only one to mind. That's a separate classification. They say that this is a reasonable classification, that it is proper, it does in effect no particular damage and -- and that State of Texas has the right to set up a reasonable classification. Now, if Your Honors please, when we look here to ascertain the reasons for this classification set up by the State of Texas, I suggest we find a remarkable situation. Mind you their case is pretty well based on the fact, this classification is right, it's proper, it's valid, it's legal and it's reasonable. So, let's see in effect when you get down under all the worlds what reason do they give. I call Your Honor's attention to page 44 of the brief of the State of Texas.
Earl Warren: What page?
Clark M. Clifford: Page 44.
Hugo L. Black: It's the amicus brief?
Clark M. Clifford: No, sir -- yes it's the amicus brief. And page 44 there, there appears a summation of their whole point on the question of discrimination and on classification. Look, if you will, please at the part on page 44 that reads, “The State of Texas earnestly submit one, there is a rational basis for the classification in question.” Next sentence, “It acts as an inducement to the leasing of state owned property.” Now, if Your Honors please, that's what we've contended from the very beginning that the only basis of classification is, if you penalize the lessees of federal property and place no penalty -- similar penalty on the lessees of State property, it acts as an inducement to the leasing of state owned property. There is the reason they say for this classification. I -- I believe it's what we've contended. Down at the bottom of that page 44, the different tax treatment, mind you, there is the recognition again, the different tax treatment of lessees of State and federal property comports with Texas public policy by facilitating fiscal considerations. I submit, it certainly does facilitate fiscal considerations for the State of Texas but it places a very serious burden upon the Federal Government in its efforts. And I submit at this point, a felicitous phrase was used by Mr. Justice Brennan when he said in the Allied Stores case. “This places a burden upon federalism.” And that's what we're talking about, the burden that's being placed upon the United States Government by this specific action that signals out lessees of federal property and places this burden upon. Over on page 45, this last one at the top, and says the case -- in this case there is no question but to the appellant's interest in tax that I wish to read. “It would be extremely on just to allow the appellant to escape its proportionate share of the tax burden merely by a reason of the slight difference in tax treatment between federal and state lessee.” Mind you, the tax on the federal lessee has grown now with reference to this Cactus Plant was a very substantial method well over million dollar. Similar lessees, no tax at all, that's called a very slight difference. And in that regard, we're just starting, if Your Honors please. This is the first tax, this tax had been imposed by the Dumas Independent School District, waiting in the wings are the county and the state who vindicated. They are ready also to assess taxes on the property which I guess they'd have to under the law, if the statute is held constitutionally. And let me submit one thing more. The ramifications that flow from a -- a sustaining of the constitutionality of this statute, I submit perhaps would be beyond the imagination. If this statute was sustained and the State of Texas can signal out federal lessees and tax them and -- and not tax State lessees, I think it is reasonable assumption that one state after another will start in and pass similar statute taxing lessees of federal property, and the burden then on the Federal Government will become a norm. How can the Federal Government conduct its business in the handling of its property which it has given a right to and a supreme right under the Supremacy Clause of the United States Constitution, when the various States are permitted to signal out federal lessees and penalize them and permit State lessees to go free of taxation? We submit Your Honor --
Hugo L. Black: Does your argument go to this extent that anything that Federal Government sell. Now, this is -- I understand your point that for this is own federal property. But, let's assume it's owned property that the Federal Government has sold out of it's hand and no longer have it. Suppose the State should decide that it wanted to have a law that any property that has been formerly owned by the Federal Government should bear one tax, the property owned by -- formerly owned by other people that should bear another tax. Is that -- do you go that far?
Clark M. Clifford: Well, I'm -- I believe --
Hugo L. Black: I'm not saying it wouldn't be good or it would, I'm just asking you.
Clark M. Clifford: I -- I believe that the question then becomes one of what is the reasoning. What is behind it? It is entirely possible that if a new classification were carved out for lessees of property formerly owned by the Government. It might be that they would be discriminated against. And in that instance, they might be deprived of the Equal Protection Clause for the Fourteenth Amendment. That would be entirely conceivable. But in this particular instance, I am saying it is the burden that is placed upon the Federal Government, so that that of course negatives property which is no longer owned by the Federal Government. But in this instance, we submit that when the Federal Government owns property and it's leased and that burden is placed upon the Federal Government and it's lessee, it makes that law of the State of Texas unconstitutional.
Hugo L. Black: Suppose the State should pass a law that any grocery company buying from other companies, wholesalers or distributors that had a capital stock of more than $100 million should be taxed at one amount and those who bought groceries from someone else would be taxed for the smaller amount. Would that in judgement be anything like the kind of discrimination which what exists here if the state is really taxing something that the lessee owns?
Clark M. Clifford: The only answer I could give would be that if the State could prove that there was a reasonable basis for that classification.
Hugo L. Black: But as Mr. Justice Frankfurter mentioned this morning, to go further in that the -- this Court (Inaudible) further than that a number of time and said if a reasonable ground to be attributed, as I recall it's what you -- reasonable ground could be attributed to support it, it would have to be attributed.
Clark M. Clifford: Well, All right, I suppose I accept that. If the reasonable ground could be attributed, then such a tax might be valid. I do not know there are so many factors. But, what -- I keep getting back to this because the Federal Government is involved here and the sovereignty of the Federal Government is involved, and I submit that the states cannot interfere with the sovereign exercise of the Government over its property.
Hugo L. Black: But as -- getting at there, I'm not sure whether this part is good on one side or good on the other or bad on both. What difference does it make if property is owned by the people in a state of whom they purchased it as to the ability of the State to tax and to levy specification?
Clark M. Clifford: Oh, it makes all the difference in the world. If that property is owned by the Federal Government under the Supremacy Clause, the State cannot interfere with the management of that property by the Government, and so pass laws that penalize the Government. And that's what's happened here.
Hugo L. Black: You say in effect that the immunity would pass on after the sale of the goods itself?
Clark M. Clifford: No. I -- I --
Hugo L. Black: In ways.
Clark M. Clifford: No, if -- if the Government owned the plant and sold the plant to someone else, they -- they -- I would say the immunity would then come to an end. It's because this plant --
Hugo L. Black: What the tax was -- will then be levied on it on the basis that it had been bought from the Government would be different to tax laid on the property that had not been bought from the Government.
Clark M. Clifford: Alright. If it laid at --
Hugo L. Black: I'm asking it because it seems to me that it gets very much --
Clark M. Clifford: All right. Now, I'm --
Hugo L. Black: -- to what you have here --
Clark M. Clifford: All right.
Hugo L. Black: -- on the position of your case.
Clark M. Clifford: I'm getting -- I'm going closer of I think what you're driving at. If a tax was based upon property formerly owned by the Government, and that if that affected the -- the right and ability of the Government to sell that property, so that placed the burden on the Government even though the tax didn't reach the Government, then I say that violates the Supremacy Clause and should be stricken down as invalid, because that burden is placed upon the Government. And we say that's what's happened here. When you tax a lessee, you place the burden on the Government just the same as if you tax the purchaser of Government property if that places a load and an unfair load on the Government of the United States. Thank you Your Honor.